Title: From Thomas Jefferson to James Madison, 12 May 1822
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
May 12. 22.
I thank you for the communication of mr Rush’s letter which I now return. mr Bentham’s character of Alexander is I believe unjust and that worse traits might still be added to it equally just. he is now certainly become the watchman of tyranny for Europe, as dear to it’s oppressors as detestable to the oppressed. if however he should engage in war with the Turks, as I expect, his employment there may give opportunities for the friends of liberty to proceed in their work. I set out for Bedford tomorrow to be absent three weeks. I salute you with constant and affectionate friendship and respect.Th: Jefferson